Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
Applicant argued that Jayes and Tamarkin, either alone or in combination failed to teach administering an effective amount of a cholinergic system modulator to a subject to treat the subject for psoriasis. The examiner respectfully disagrees, for 
 applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Jayes in combination with Tamarkin discloses administering an effective amount of a cholinergic system modulator to a subject to treat the subject for psoriasis as stated in the paragraph 10 below. For that reason the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jayes et al US2010/0222734 in view of Tamarkin et al US2008/0317679.

Regarding claims 1, 21, Jayes discloses a method of treating a subject for a
dermatological condition, the method comprising administering an effective
amount of a neuromodulatory agent to the subject to treat subject for the
dermatological condition (e, g. dermatitis, Psoriasis, Acne and hyperpigmentation
), wherein the neuromodulatory agent is an electrical agent [0005-
0007,0026,0028,0033-0035][0055,table 1]. Jayes discloses substantially the
invention as claimed but failed to disclose that the neuromodulatory agent is a
cholinergic system modulator, wherein the cholinergic system modulator is
chosen from acetylcholine and ambenonium. However, Tamarkin discloses a
neuromodulatory agent that is a cholinergic system modulator, wherein the
cholinergic system modulator is chosen from acetylcholine and
ambenonium[0025,0042,0084,0100,0104,0156,0208,0209,0368,0370 and claims
13,15 of Tamarkin]. Thus, it would have been obvious to one of ordinary skills in
the art by the time the invention was made to modify Tamarkin to have
a neuromodulatory agent that is a cholinergic system modulator, wherein the
cholinergic system modulator is chosen from acetylcholine and ambenonium
To yield the predictable result of treating dermatological condition such as
psoriasis [[(0101, 0158] Tamarkin: the disorder treated by the cholinergic system modulator is a dermatological disorder such as psoriasis].

Regarding claims 13 and 14, obviously the subject is a mammal, wherein the
subject is a human (as seen in fig. 6). Or Tamarkin discloses treating an animal
(mammal) or a patient (human)[0370]. Thus, it would have been obvious to one
of ordinary skills in the art by the time the invention was made to have the subject.

Allowable Subject Matter
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND  DINGA/
Examiner
Art Unit 3762